PER CURIAM.
Ramon Garcia (Garcia) appeals the Unemployment Appeals Commission’s order affirming the disqualification of Garcia’s unemployment compensation benefits.
Because the record does not contain substantial competent evidence to support a finding of misconduct serious enough to disqualify Garcia from receiving unemployment compensation benefits, we reverse. See Mitchell v. Fla. Unemployment Appeals Comm’n, 804 So.2d 618 (Fla. 3d DCA 2002)(although work attitude and demean- or may not have been appropriate, there *1194was no evidence of misconduct serious enough to warrant disqualification from receiving unemployment benefits); Carmona v. Fla. Unemployment Appeals Comm’n, 826 So.2d 1014 (Fla. 3d DCA 2001); Benitez v. Girlfriday, Inc., 609 So.2d 665, 666 (Fla. 3d DCA 1992). Accordingly, we reverse and remand with directions to afford Garcia the benefits he claimed.
Reversed and remanded.